                                                                                              PS/CD
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 CURLIE GREEN,
                               Petitioner,
                                                                    Case # 16-CV-349-FPG
        v.
                                                                    DECISION AND ORDER
 PAUL CHAPPIUS, JR.,
                         Respondent.
___________________________________

                                       INTRODUCTION

       Pro se Petitioner Curlie Green filed this Petition for a Writ of Habeas Corpus under 28

U.S.C. § 2254 challenging the constitutionality of his custody pursuant to a judgment of conviction

entered on January 2, 2013, in New York State, Supreme Court, Erie County. Petitioner was

convicted after a guilty plea of first degree rape, three counts of second degree robbery, and third

degree robbery. He was sentenced to concurrent prison sentences of fifteen years, ten years, and

three and one-half to seven years with twenty years of post-release supervision. ECF No. 11.

       Petitioner claims that the trial court erroneously refused to suppress evidence seized from

his home and an identification as unduly suggestive and to allow Petitioner to withdraw his plea.

Id. Petitioner also claims that the trial court imposed an unduly harsh sentence, that his plea and

waiver of the right to appeal were not knowing and voluntary, that trial counsel was ineffective for

failing to timely apply for leave to appeal to the New York State Court of Appeals, and that New

York Penal Law § 65 is unconstitutional. Id.

               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

I.     Petitioner’s State Court Appellate Proceedings

       Petitioner, through counsel, filed a direct appeal from his conviction on the grounds that,

inter alia, the waiver of the right to appeal was invalid, a motion to suppress physical evidence

                                                 1
was erroneously denied, a photo array was unduly suggestive, a motion to withdraw his guilty plea

was erroneously denied, and the sentence was unduly harsh and excessive. ECF No. 11 at 2.

       The New York State Supreme Court, Appellate Division, Fourth Department affirmed the

conviction on November 14, 2014. People v. Green, 122 A.D.3d 1342 (4th Dep’t 2014).

Petitioner’s motion to reargue was denied on February 15, 2015. People v. Green, 125 A.D.3d

1461 (4th Dep’t 2015). Petitioner concedes that he did not seek leave to appeal to the New York

Court of Appeals because he “thought it would be futile.” ECF No. 21 at ¶ 10. Petitioner sought

permission to file a late application for leave to appeal and the New York Court of Appeals

dismissed it as untimely. People v. Green, 27 N.Y.3d 944 (2016).

II.    The Petition

       To prevail under 28 U.S.C. § 2254, a petitioner seeking federal review of his conviction

must first demonstrate that he has properly exhausted the claims raised.          See 28 U.S.C. §

2254(b)(1)(A). To properly exhaust state court remedies, a petitioner must fairly present his claims

to the state’s highest court. O’Sullivan v. Boerckel, 526 U.S. 838, 839-40 (1999); see, e.g., Jordan

v. LeFevre, 206 F.3d 196, 198 (2d Cir. 2000).

       In Jordan, the Second Circuit, in addressing only a single claim on appeal and dismissing

the rest on procedural grounds, explained that “[a]rguing a single claim at length and making only

passing reference to possible other claims to be found in the attached briefs does not fairly apprise

the state court of those remaining claims.” Jordan, 206 F.3d at 198. In rejecting without further

discussion the petitioner’s “other claims,” the Second Circuit held that the other claims were

controlled by Grey v. Hoke, 933 F.2d 117 (2d Cir. 1991).

      In Grey, the petitioner’s application letter for leave to appeal to the New York Court of
      Appeals urged a single claim. Attached to the application was petitioner’s brief to the
      Appellate Division that contained two other claims. The application letter made no
      mention of these two points. We held the application did not adequately present the

                                                 2
       other claims to the state’s highest court, and thus were barred from federal review since
       they were unexhausted and procedurally defaulted in state court.

Jordan, 206 F.3d at 198.

         Here, Petitioner did not apply for leave to appeal to the New York Court of Appeals. Thus,

this Petition presents an even stronger case than that regarding the “other claims” not discussed in

Jordan. Because there was no letter to the Court of Appeals, there were no issues raised before

that court. Thus, none of the claims presented in the Petition have been properly presented to the

state’s highest tribunal.

         Further, while Petitioner candidly admits that he did not seek leave to appeal to the New

York Court of Appeals because he considered the attempt to be “futile,” even if counsel had been

at fault for not applying for leave to appeal, this would not excuse Petitioner’s failure. Because

Petitioner has procedurally defaulted, he is not entitled to have his claims entertained in a federal

habeas proceeding unless he can show “cause” for the default and actual “prejudice” resulting

therefrom. See Murray v. Carrier, 477 U.S. 478, 485 (1986); DiGuglielmo v. Smith, 366 F3d 130,

135 (2d Cir. 2004) (“A defendant in a criminal case has no constitutional right to counsel on a

discretionary state appeal. Because [Petitioner] had no right of appeal to the New York Court of

Appeals, his attorney’s failure to assert his present claims to that Court was not a failure of

constitutional dimension and hence cannot constitute cause.”) (citations omitted).

         Here, Petitioner made a conscious choice to forgo an application to the New York Court

of Appeals. Moreover, the Court of Appeals denied Petitioner’s request to file a late application.1

People v. Green, 27 N.Y.3d 944 (2016).



1
  Petitioner’s motion to file a late application for leave to appeal does not itself exhaust the issues raised therein,
because Petitioner failed to comply with the state’s rules on such an application. It was dismissed as untimely. See
Edwards v. Carpenter, 529 U.S. 446, 453 (2000) (The purposes of the exhaustion requirement would “be no less
frustrated were we to allow federal review to a prisoner who had presented his claim to the state court, but in such a
manner that the state court could not, consistent with its own procedural rules, have entertained it . . . it could hardly

                                                            3
          Thus, Petitioner has not presented any of his issues to the state’s highest court and has not

properly exhausted any of the grounds presented in the Petition. See Galdamez v. Keane, 394 F.3d

68, 73 (2d Cir. 2005) (“[T]he federal court must assess whether the petitioner properly exhausted

those state remedies, i.e., whether petitioner has fairly presented his or her claims to the state

courts, such that the state court had a fair opportunity to act.”) (internal citations, quotation marks

and edits omitted). Accordingly, Petitioner’s claims must be rejected and the Petition dismissed.

                                                CONCLUSION

          The writ of habeas corpus Petition is DISMISSED and the Clerk of Court will close this

case. Because Petitioner failed to make a substantial showing of a denial of a constitutional right,

no certificate of appealability will issue. See 28 U.S.C. § 2253(c)(2). The Court also certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this judgment would not be taken in good

faith and that leave to appeal as a poor person is denied. Coppedge v. United States, 369 U.S. 438

(1962).

          Petitioner must file any notice of appeal with the Clerk’s Office, United States District

Court, Western District of New York, within 30 days of the date of judgment in this action.

Petitioner should direct requests to proceed on appeal as a poor person to the United States Court

of Appeals for the Second Circuit in accordance with Federal Rule of Appellate Procedure 24.

          IT IS SO ORDERED.

Dated: October 18, 2018
       Rochester, New York
                                                      ______________________________________
                                                      HON. FRANK P. GERACI, JR.
                                                      Chief Judge
                                                      United States District Court



be said that, as comity and federalism require, the State had been given a fair opportunity to pass upon his claims.”)
(internal quotation marks and alterations omitted).

                                                          4
